Citation Nr: 1125367	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  08-39 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia
 
 
THE ISSUE
 
What evaluation is warranted for bilateral lower lobe pulmonary parenchymal opacities consistent with asbestosis since January 23, 2006?
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and his spouse
 
 
ATTORNEY FOR THE BOARD
 
A. P. Simpson, Counsel
 
INTRODUCTION
 
The Veteran served on active duty from October 1959 to November 1963.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for bilateral lower lobe pulmonary parenchymal opacities consistent with asbestosis and assigned a 10 percent evaluation, effective January 23, 2006.  The Veteran appealed the evaluation assigned.
 
In an October 2008 rating decision, the RO granted a 30 percent evaluation for the disorder, effective January 23, 2006.  The Veteran has stated he is not satisfied with the evaluation, and the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
 
 
FINDINGS OF FACT
 
1.  The Veteran has not fully cooperated during testing in connection with the claim on appeal.
 
2.  Since January 23, 2006, bilateral lower lobe pulmonary parenchymal opacities consistent with asbestosis has not been manifested by reliable evidence showing a forced vital capacity measured at 50 to 64 percent predicted; or diffusion capacity of the lung or carbon monoxide by the single breath method  measured at 40 to 55 percent predicted; or maximum exercise capacity at 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.
 
 
CONCLUSION OF LAW
 
Since January 23, 2006, the criteria for an initial evaluation in excess of 30 percent for bilateral lower lobe pulmonary parenchymal opacities consistent with asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10,  4.96, 4.97, Diagnostic Code 6833 (2010).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
I.  Veterans Claims Assistance Act
 
As service connection for bilateral lower lobe pulmonary parenchymal opacities has been granted and an initial rating and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed Cir. 2007).
 
VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and several VA examination reports.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board will not be remanding the claim for another examination.  As will be explained below, examiners have either found that the Veteran exerts a poor effort during testing, or that his symptoms are not consistent with the level of true severity of the lung disease.  The Board finds no basis to remand the claim because the evidence shows that the Veteran has demonstrated a willful lack of cooperation in order to secure accurate test results.  
 
The appellant was provided the opportunity to meaningfully participate in the adjudication of the claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Analysis
 
The Veteran contends that he warrants a higher evaluation than 30 percent for bilateral lower lobe pulmonary parenchymal opacities consistent with asbestosis.  
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Code's of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010). 
 
In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as the situation in this case, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
 
Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2010) an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The provisions of 38 U.S.C.A. § 1103 (West 2002) prohibit service connecting a disability as a result of disease or injury attributable to the use of tobacco products during a veteran's active service.  By its terms, 38 U.S.C.A. § 1103 is applicable to claims filed after June 9, 1998.  See 38 C.F.R. § 3.300.  As this claim stems from an claim of service connection submitted and granted after June 9, 1998, 38 U.S.C.A. § 1103 must be applied in this case.
 
Diagnostic Code 6833 provides for a 10 percent evaluation where forced vital capacity (FVC) is between 75 to 80 percent predicted, or diffusion capacity of the lung or carbon monoxide by the single breath method  (DLCO (SB)) is between 65 to 80 percent predicted.  A 30 percent evaluation is warranted where FVC is between 65 to 74 percent predicted, or DLCO (SB) is between 56 to 65 percent predicted.  A 60 percent evaluation is warranted where FVC is between 50 to 64 percent predicted; or DLCO (SB) is between 40 to 55 percent predicted; or maximum exercise capacity of 15 to 20 ml/kg oxygen consumption with cardio respiratory limitation.  38 C.F.R. § 4.97, Diagnostic Code 6833.
 
There are special provisions for the application of evaluation criteria for Diagnostic Code 6833.  For example, pulmonary function tests are required to evaluate these conditions (there are exceptions to this rule but they do not apply to the Veteran's service-connected disability).  If the DLCO (SB) test is not of record, evaluate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  When the pulmonary function test results are not consistent with clinical findings, evaluate based on the pulmonary function test results unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  Post-bronchodilator studies are required when the pulmonary function test is done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  When evaluating based on pulmonary function test results, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  When there is a disparity between the results of different pulmonary function tests, so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(1) - (5) (2010).
 
After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for bilateral lower lobe pulmonary parenchymal opacities consistent with asbestosis at any time since January 23, 2006.  As mentioned above, the evidence shows that the Veteran had not cooperated fully with testing to determine the true level of his service-connected disability.  Second, the Veteran has smoked one to two (more closely to two) packs of cigarettes a day, which he has been doing for greater than 50 years and has been diagnosed with emphysema, a nonservice connected disorder.  See 38 U.S.C.A. § 1103 (West 2002) (Even assuming that the appellant smoked while on active duty, effective June 9, 1998, service connection may not be granted for any disability as a result of disease or injury attributable to the use of tobacco products during a veteran's active service.)  
 
Additionally, pulmonary function tests from 2006 to 2010 show results that would provide for all the evaluations that fall under Diagnostic Code 6833.  Some tests show that the Veteran would warrant no more than a 10 percent evaluation.  A couple of tests show that the Veteran would warrant a 100 percent evaluation for the service-connected disability.  Other test results have indicated the disability is 30 percent and 60 percent disabling.  Significantly, multiple medical professionals have commented on the Veteran's lack of cooperation during testing, and pulmonary function test results are not consistent with his reported symptoms.  The Board cannot ignore these reported discrepancies.  
 
For example, the Veteran underwent a pulmonary function test in September 2006.  His post-bronchodilator shows that the FVC was 75 percent predicted.  A DLCO test was not conducted.  That warrants assigning the Veteran a 10 percent evaluation.  The examiner who interpreted the pulmonary function test noted that the spirometry suggested restrictive lung disability versus poor effort versus muscle weakness.  
 
In an October 2007 VA treatment record, Dr. MC noted a 40 plus year smoking habit.  The Veteran's pulmonary function tests were found to show only mild obstruction "without significant immediate reversibility" and that such findings were "somewhat discordant from his symptoms."  
 
The Veteran underwent another pulmonary function test in December 2007.  There, his FVC was 71 percent predicted (which would warrant assigning a 30 percent evaluation) and the DLCO was 26 percent (which would warrant a 100 percent evaluation).  Significantly, however, in a September 2008 treatment record, Dr. MC noted the low DLCO result but opined that "[S]ince [the Veteran] smoked right up until testing, his cigarette smoking probably invalidated the test results, and that it will need to be repeated during 12 to 24 hours without smoking."  Thus, the Board finds that given this medical opinion that the test result was invalid due to the appellant's smoking right up to test time, the Board will not use an invalid test result to award a higher evaluation.  Dr. MC added that the Veteran's mild lung restrictions did not seem severe enough to explain his subjective symptoms.  Further supporting this conclusion is a determination made by a nurse practitioner when asked whether the FVC or the DLCO number should be used, and she stated that the FVC number should be used and provided an explanation for such determination.  
 
In November 2008, the Veteran presented for another pulmonary function test.  Dr. MC noted that the Veteran had been directed to abstain from smoking for at least 24 hours before testing.  The Veteran reported he had stopped smoking at 9:00pm the night before (it was 3:00pm the next day, so it had been only 18 hours since his last cigarette).  The person who conducted the testing did only pre bronchodilator results and noted that she was "unable to assess effort."  FVC was not done and DLCO was reported as 49 percent (which would fall under the 60 percent evaluation).
 
A pulmonary function test was done in April 2009.  There, the examiner stated that the Veteran showed good effort and cooperation and that the data was acceptable and reproducible.  Here, his FVC was 91 percent predicted and DLCO was 59 percent.  The maximum evaluation based on these results is the currently-assigned 30 percent evaluation.  The examiner noted that the total lung capacity and associated volumes were "within normal limits" and that the Veteran's diffusion capacity was mild to moderate in reduction.  The impression was, "Essentially normal spirometry and lung volume study with mild/moderate diffusion deficit."  The Board assigns these test results high probative value because the Veteran cooperated with the testing.  These tests results establish a disability that is no more than 30 percent disabling.  
 
The Veteran was seen by a private physician in April 2009.  This examiner stated that the spirometry "approache[d] normal limits," which would not be indicative of anymore than a moderately-severe disability.  Dr. JL stated that the Veteran had a benign chronic fibrotic change about the right chest with borderline restrictive impairment, and probably mild chronic obstructive pulmonary disease.  Dr. JL stated that the reduced diffusion capacity "may well relate to chronic tobacco use."  These conclusions support the April 2009 pulmonary function test results.  This is the second examiner who has attributed the low DLCO numbers to smoking.  The examiner did not associate this pathology with the service connected asbestosis.  For these reasons, the Board finds that the FVC number is the more appropriate value to consider as to the severity of the Veteran's service-connected pulmonary disorder.  
 
The Veteran underwent another pulmonary function test in September 2009.  There, his post bronchodialator FVC was 67 percent predicted and DLCO was 39 percent predicted.  The former value would provide for a 30 percent evaluation and the latter would provide for a 100 percent evaluation.  In a June 2010 treatment record, Dr. MC stated that the change from the December 2007 and September 2009 pulmonary function tests was best explained by shorter "FET" and less effort in the September 2009 pulmonary function test.  He opined that the source of the Veteran's chest pains was unclear but that they did not appear to be related to the chronic, stable bilateral pleural thickening on CT scans, which he stated were "posteriorly, not anteriorly where the p[atien]t describes the location."
 
In reviewing the test results, the Board cannot help but notice the variance in the values reported.  Some values establish a disability that is 10 percent disabling, and some establish a disability that is 100 percent disabling.  Dr. MC has consistently noted discrepancies in the Veteran's report of symptoms and in his effort when undergoing the pulmonary function tests.  Like the Decision Review Officer, the Board concludes the Veteran's overall evaluation is no more than 30 percent disabling.  While some DLCO results would support a much higher evaluation, different physicians have explained that this clinical finding is not in proportion to the Veteran's actual service-connected disability.  Moreover, two examiners have indicated that the Veteran's smoking affects such test results, and the appellant is not service connected for a lung disorder caused by smoking.  Thus, the Board finds that the preponderance of the evidence is against entitlement to an initial evaluation in excess of 30 percent.
 
The symptoms presented by the service-connected bilateral lower lobe pulmonary parenchymal opacities consistent with asbestosis are fully contemplated by the rating schedule.  His restrictive lung capacity is no more than moderately disabled.  There is no evidence the Veteran's disability picture is exceptional when compared to other veterans with the same or similar disability.  The Veteran has not been hospitalized for this disability at any time during the appeal.  The Veteran has not worked for years because of an injury he sustained to his low back while working.  Thus, there is no credible evidence that the service-connected disability has caused a marked interference with employment.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
The Board considered the doctrine of reasonable doubt as to whether or not an initial evaluation in excess of 30 percent for bilateral lower lobe pulmonary parenchymal opacities consistent with asbestosis is warranted; however, as the preponderance of the evidence is against evaluation in excess of these evaluations, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, in view of the denial of entitlement to an increased evaluation, the Board finds no basis upon which to predicate assignment of "staged" ratings pursuant to Fenderson.


ORDER
 
Entitlement to an initial evaluation in excess of 30 percent for bilateral lower lobe pulmonary parenchymal opacities consistent with asbestosis is denied.
 

________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


